DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/09/2022 has been entered.
Reasons for allowance
Claims 1, 3-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Futterer US 2012/0092735 and Takahara JP 2002-221703A taken along or in combination, at least fails to disclose or suggest the claim limitations of “an optical beam path of the first subbeam in relation to a polarization property and an optical beam path of the second subbeam in relation to a polarization property are essentially configured point- symmetrically with respect to a midpoint between the first pixel and the second pixel” along with other claim limitations. Claims 3-17 and 20 are depended on claim 1 so they are allowable for the same reason.
Regarding claim 18, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 18. In addition, Futterer US 2012/0092735 and Takahara JP 2002-221703A taken along or in combination, at least fails to disclose or suggest the claim limitations of “the incident light beams are linearly polarized, wherein a structured beam influencing component regionally has the functionality of a λ/4 plate” along with other claim limitations.
Regarding claim 21, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 21. In addition, Futterer US 2012/0092735 and Takahara JP 2002-221703A taken along or in combination, at least fails to disclose or suggest the claim limitations of “an optical beam path of the first subbeam in relation to a polarization property and an optical beam path of the second subbeam in relation to a polarization property are essentially configured point- symmetrically with respect to a midpoint between the first pixel and the second pixel” along with other claim limitations. 
Regarding claim 22, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 22. In addition, Futterer US 2012/0092735 and Takahara JP 2002-221703A taken along or in combination, at least fails to disclose or suggest the claim limitations of 
“the first beam influencing component regionally having the functionality of a λ/4 plate, the light modulator is configured in such a way that the liquid crystals execute an in-plane rotation, the second beam influencing component regionally having the functionality of a λ/4 plate” along with other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871